DISMISS and Opinion Filed May 30, 2013




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-12-01550-CV

                    21ST MORTGAGE CORPORATION, Appellant
                                    V.
                  STEWART TITLE GUARANTY COMPANY, Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-09919

                              MEMORANDUM OPINION
                        Before Justices FitzGerald, Murphy, and Lewis
                                Opinion by Justice FitzGerald
       Before the Court is appellant’s April 25, 2013 motion to dismiss the appeal. Appellant

informs the Court that the parties have settled their differences.       Accordingly, we grant

appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Kerry P. FitzGerald/
                                                  KERRY P. FITZGERALD
121550F.P05                                       JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

21ST MORTGAGE CORPORATION,                        On Appeal from the 101st Judicial District
Appellant                                         Court, Dallas County, Texas
                                                  Trial Court Cause No. DC-11-09919.
No. 05-12-01550-CV       V.                       Opinion delivered by Justice FitzGerald.
                                                  Justices Murphy and Lewis, participating.
STEWART TITLE GUARANTY
COMPANY, Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee, STEWART TITLE GUARANTY COMPANY, recover
its costs of this appeal from appellant, 21ST MORTGAGE CORPORATION.


Judgment entered May 30, 2013




                                                  /Kerry P. FitzGerald/
                                                  KERRY P. FITZGERALD
                                                  JUSTICE




                                            –2–